               Case 2:19-cv-01343-CRE Document 11 Filed 11/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH DIVISION

 DONALD ROSE, Individually and For Others         Case No. 2:19-cv-1343-CRE
 Similarly Situated,
                                                  JURY TRIAL DEMANDED
      Plaintiff,
                                                  COLLECTIVE ACTION PURSUANT
 v.                                               TO 29 U.S.C. § 216(b)

 EQT CORPORATION, EQUITRANS
 MIDSTREAM CORPORATION, and EQM
 MIDSTREAM PARTNERS, LP,

      Defendants.


                          RULE 41 DISMISSAL WITHOUT PREJUDICE

          Plaintiff Donald Rose dismisses Defendant EQT Corporation (EQT) from this case without

prejudice pursuant to Rule 41(a)(1)(A)(i). The dismissal of Defendant EQT from this case is effective

upon the filing of this notice. Id.

                                            Respectfully submitted,

                                            By: /s/ Andrew W. Dunlap
                                                Michael A. Josephson
                                                PA Bar No. 308410
                                                Andrew W. Dunlap
                                                TX Bar No. 24078444
                                                Taylor A. Jones
                                                TX Bar No. 24107823
                                                (admitted pro hac vice)
                                                JOSEPHSON DUNLAP
                                                11 Greenway Plaza, Suite 3050
                                                Houston, Texas 77046
                                                713-352-1100 – Telephone
                                                713-352-3300 – Facsimile
                                                mjosephson@mybackwages.com
                                                adunlap@mybackwages.com
                                                tjones@mybackwages.com

                                                AND
           Case 2:19-cv-01343-CRE Document 11 Filed 11/12/19 Page 2 of 2



                                                Richard J. (Rex) Burch
                                                TX Bar No. 24001807
                                                BRUCKNER BURCH PLLC
                                                8 Greenway Plaza, Suite 1500
                                                Houston, Texas 77046
                                                713-877-8788 – Telephone
                                                713-877-8065 – Facsimile
                                                rburch@brucknerburch.com

                                                AND

                                                Joshua P. Geist
                                                PA ID No. 85745
                                                GOODRICH & GEIST PC
                                                3634 California Ave.
                                                Pittsburgh, Pennsylvania 15212
                                                412-766-1455 – Telephone
                                                412-766-0300 – Facsimile
                                                josh@goodrichandgeist.com

                                            ATTORNEYS IN CHARGE FOR PLAINTIFF




                                  CERTIFICATE OF SERVICE

        On November 12, 2019, I hereby certify that I served the foregoing document on all parties
and/or their counsel of record via this Court’s CM/ECF filing in accordance with the Federal Rules of
Civil Procedure.

                                                      /s/ Andrew W. Dunlap
                                                      Andrew W. Dunlap




                                                -2-
